                Case 2:19-cv-01148-PA-AS Document 1-1 Filed 02/14/19 Page 1 of 3 Page ID #:51
                                       UNITED STATES DISTRICT COURT,CENTRAL DISTRICT OF CALIFORNIA
                                                            CIVIL COVER SHEET
 I.(a)PLAINTIFFS (Check box if you are representing yourself ~ )                     DEFENDANTS             (Check box if you are representing yourself ~ )
 Peter Strojnik, Sr.                                                                  Hyatt Hotels Corp. Dba Hyatt Place Pasadena



(b) County of Residence of First Listed Plaintiff          Maricopa, AZ             (County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES)                                                     (IN U.S. PLAINTIFF CASES ONLY)

(c) Attorneys (Firm Name,Address and Telephone Number) If you are                    Attorneys (Firm Name,Address and Telephone Number) If you are
 representing yourself, provide the same information.                                representing yourself, provide the same information.
 Peter Strojnik
 7847 N. Central Ave
 Phoenix AZ 85020 602-524-6602

 II. BA515 OF JURISDICTION (Place an X in one box only.)                     III. CITIZENSHIP OF PRINCIPAL PARTIES-For Diversity Cases Only
                                                                                   (Place an X in one box for plaintiff and one for defendant)
                                                                                                        PTF     DEF                                          PTF DEF
    1. U.S. Government             ~ 3. Federal Question (U.S.                                                          Incorporated or Principal Place
                                                                             Citizen of This State      ❑ 1     ~ 1                                          ~ 4 ~ 4
    Plaintiff                        Government Not a Party)                                                            of Business in this State
                                                                             Citizen of Another State   ~ z     ~ Z     Incorporated and Principal Place     ❑ 5 ~ 5
                                                                                                                        of Business in Another State
     2. U.S. Government            ~4. Diversity (Indicate Citizenship       Citizen or Subject of a    ❑ 3 ~ 3         Foreign Nation                       ~ 6 ~ 6
     Defendant                      of Parties in Item III)                  Foreign Country

IV. ORIGIN (Place an X in one box only.)
                                                                                                                               6. Multidistrict         8. Multidistrict
     1. Original        2. Removed from         3. Remanded from        4. Reinstated or   5. Transferred from Another            Litigation -      ~      Litigation -
       Proceeding         State Court             Appellate Court         Reopened       ~    District (Specify)                  Transfer                 Direct File


V.REQUESTED IN COMPLAINT: JURY DEMAND: ~ Yes ~ No                                      (Check "Yes" only if demanded in complaint.)
CLASS ACTION under F.R.Cv.P. 23:                   Yes                                 MONEY DEMANDED IN COMPLAINT: $
VI. CAUSE OF ACTION (Cite the U.S. Civil Statute under which you are filing and write a brief statement of cause. Do not citejurisdictional statutes unless diversity.)
42 USC 12101


VII. NATURE OF SUIT (Place an X in one box only).
     OTHER STATUTES                CONTRACT           REAL PROPERTY CONT.            IMMIGRATION             PRISONER PETITIONS                   PROPERTY RIGHTS
    375 False Claims Act     ❑ 1 10 Insurance       ~ 240 Torts to Land        ~ 462 Naturalization             Habeas Corpus•           ~ 820 Copyrights
                                                                                 Application
    376 Qui Tam              ❑ 120 Marine             ❑ 245 Tort Product                             ~ 463 Alien Detainee                ~ 830 Patent
   (31 USC 3729(a))                                                                                              ns to Vacate
                             ~ 130 Miller Act                                                                                              g35 Patent -Abbreviated
                                                    ~ 290 All Other Real       ~ Imm gtation Actions ~ Sentence
    400 State                1 40 Negotiable
                                                      Property                       TORTS           ~ 530 General                       ~ New Drug Application
    Reapportionment       ❑ Instrument                    TORT5                PERSONA,PROPERTY ~ 535 Death Penalty                      ~ 840 Trademark
                                                     PERSONAL INJURY
❑ 410 Antitrust              150 Recove rY of                                  ~ 370 Other Fraud                      Other:                  SOCIAlSECURITY
   430 Banks and Banking ~ Overpayment &            I ~ 310 Airplane                                                                     ~ 861 HIA (1395f~
                             Enforcement of                                    ~ 371 Truth in Lending ❑ 540 Mandamus/Other
   450 Commerce/ICC          Judgment                 ~ 315 Airplane                                                                     ~ 862 Black Lung (923)
   Rates/Etc.                                           Product Liability          380 Other Personal   ❑ 550 Civil Rights
   460 Deportation        ❑ 151 Medicare Act          ~ 320 Assault, Libel & ~ Property Damage          ~ 555 Prison Condition           ~ 863 DIWC/DIWW (405 (g))
                                                        Slander
   470 Racketeer Influ-      152 Recovery of                                       385 Pro erty Dama9e     560 Civil Detainee            ~ 864 SSID Title XVI
                                                        330 Fed. Employers' ❑             p
   enced & Corrupt Org.   ❑ Defaulted  Student        ❑ Liability                  Product Liability    ❑ Conditions of
                                   ~                                            --                         Confinement                   ~ 865 RSI (405 (g))
                            Loan Exd. Vet.)                                         BANKRUPTCY
   480 Consumer Credit                                  340 Marine
                                                                                                         FORFEITURE/PENALTY
❑ 490 Cable/Sat TV          153 Recovery of
                            Overpayment of
                                                        345 Marine Product
                                                      ❑ Liability
                                                                               ~ 422 Appeal 28
                                                                                   USC 158                625 Dru g Related
                                                                                                                                                  FEDERAL TAX SUITS
   850 Securities/Com-                                                                                                                     870 Taxes (U.S. Plaintiff or
                            Vet. Benefits                                          423 Withdrewal 28    ~ Seizure of Property 21         ❑ Defendant)
   modities/Exchan9e                                 ~ 350 Motor Vehicle                                  USC 881
                            160 Stockholders'                                  ~ USC 157                                                   871 IRS-Third Party 26 USC
   890 Other Statutory    ~ Suits                        355 Motor Vehicle          CIVIL C{IGHTS       ❑ 690 Other                      ❑ 7609
   Actions                                           ~ Product Liability
                             190 Other                                         ~ 440 Other Civil Rights         `~AB~R
   891 Agricultural Acts  ~ Contract                 ~ 360 Other Personal
                                                        I njury                ~ 441 Voting               710 Fair Labor Standards
  893 Environmental                                                                                       Act
   Matters                  1 95 Contract               362 Personal Injury-
                            Product Liability        ~ Med Malpratice          ❑ 442 Employment         ~ 7z0 Labor/Mgmt.
  895 Freedom of Info.                                                                                    Relations
                          ❑ 196 Franchise               365 Personal In1 u rY- ❑ 443 Housing/
  Act                                                                              Accommodations       ~ X40 Railway Labor Act
                                                        Product Liability
                           REAL PROPERTY                                          445 American with
❑ 896 Arbitration                                       367 Health Care/
                            210 Land                    Pharmaceutical         ❑ Disabilities-          ~ 751 Family and Medical
  899 Admin. Procedures ~ Condemnation                                             Employment             Leave Act
                                                    ~ Personal Injury
  Act/Review of Appeal of ~                             Product Liability         446 American with     ~ 790 Other Labor
  Agency Decision           Zz0 Foreclosure
                                                        368 Asbestos           ~ Disabilities-Other       Litigation
   950 Constitutionality of ~ 230 Rent Lease &      ~ personal Injury          ~ 448 Education          ~ X91 Employee Ret. Inc.
   State Statutes             E'ectment                 Product Liabilit                                  Security Act

FOR OFFICE USE ONLY:                  Case Num ber:
CV-71 (05/17)                                                            CIVIL COVER SHEET                                                                Page 7 of 3
                 Case 2:19-cv-01148-PA-AS Document 1-1 Filed 02/14/19 Page 2 of 3 Page ID #:52
                                              UNITED STATES DISTRICT COURT,CENTRAL DISTRICT OF CALIFORNIA
                                                                   CIVIL COVER SHEET

 VIII. VENUE: dour answers to the questions below will determine the division of the Court to which this case will be initially assigned. This initial assignment is subject
 to change, in accordance with the Court's General Orders, upon review by the Court of your Complaint or Notice of Removal.
 QUESTION i~: Was this case removed
 from state court?                                                    STATE CASE bVAS PEPJDING IN THE COUfJlI OF                             INITIAL DIVISION IN CACp I5:
                Yes ~ No
                                                   Los Angeles, Ventura, Santa Barbara, or San Luis Obispo                                               Western
 If"no," skip to Question B. If "yes," check the
 box to the right that applies, enter the        ❑ Orange                                                                                               Southern
 corresponding division in response to
 Question E, below, and continue from there. ❑ Riverside or San Bernardino                                                                               Eastern



 QUESTION B: IS the United States, or 8.1. Do 50% or more of the defendants who reside in                     YES. Your case will initially be assigned to the Southern Division.
 one of its agencies or employees,a   the district reside in Orange Co.?                                    ~ Enter "Southern" in response to Question E, below, and continue
 PLAINTIFF in this action?                                                                                    from there.
                                      check one of the boxes to the right ~~
                 Yes ~ No
                                                                                                            ~ N0. Continue to Question 6.2.

                                                  6.2. Do 50% or more of the defendants who reside in         YES. Your case will initially be assigned to the Eastern Division.
If"no," skip to Question C. If "yes," answer      the district reside in Riverside and/or San Bernardino    ~ Enter "Eastern" in response to Question E, below, and continue
Question B.1, at right.                           Counties? (Consider the two counties together.)             from there.
                                                  check one of the boxes to the right    ~►                      NO. Your case will initially be assigned to the Western Division.
                                                                                                                 Enter "Western" in response to Question E, below, and continue
                                                                                                                 from there.

QUESTION C: Is the United States, or C.1. Do 50% or more of the plaintiffs who reside in the ~                   YES. Your case will initially be assigned to the Southern Division.
one of Its agencies or employees, a  district reside in Orange Co.?                          ~                   Enter "Southern" in response to Question E, below, and continue
DEFENDANT in this action?                                                                                        from there.
                                     check one of [he boxes to the right
                 Yes ~ No
                                                                                             ~                   NO. Continue to Question C.2.

                                                  C.2. Do 50% or more of the plaintiffs who reside in the   YES. Your case will initially be assigned to the Eastern Division.
If "no, " skip to Question D. If "yes," answer    district reside in Riverside and/or San Bernardino      ~ Enter "Eastern" in response to Question E, below, and continue
Question C.1, at right.                           Counties? (Consider the two counties together.)           from there.
                                                  check one of [he boxes to the right    ~1                      NO. Your case will initially be assigned to the Western Division.
                                                                                                                 Enter "Western" in response to Question E, below, and continue
                                                                                                                 from there.
                                        —                         -
                                                                                                            A.                          B.                          C.
                                                                                                                                 Riverside or San          Los Angeles, Ventura,
QUESTION D: Location of plaintiffs and defendants?
                                                                                                     Orange county             Bernardino County           Santa Barbara, or San
                                                                                                                                                            Luis Obispo County
Indicate the locations) in which 50% or more of plaintiffs who reside in this district
reside. (Check up to two boxes, or leave blank if none of these choices apply.)
Indicate the locations) in which 50% or more of defendants who reside in this                              ❑                            ❑
distric[ reside. (Check up to two boxes, or leave blank if none of these choices
apply.)

                D.7. Is there at least one answer in Column A?                                             D.2. Is there at least one answer in Column B?
                                        Yes      ~ No                                                                       ~ Yes         ~ No
                    If "yes," your case will initially be assigned to the                                    If "yes," your case will initially be assigned to the
                                SOUTHERN DIVISION.                                                                          EASTERN DIVISION.
     Enter "Southern" in response to Question E, below, and continue from there.                             Enter "Eastern" in response to Question E, below.
                          If "no," go to question D2 to the right.        ~~                           If"no," your case will be assigned to the WESTERN DIVISION.
                                                                                                             Enter "Western" in response to Question E, below.              ,i,

.QUESTION E: Initial Division?                                                                                          INITIAL DIVISION IN CACD

Enter the initial division determined by C1uc Lion A, B, C, or D above ~~                   WESTERN

QUESTION F: Northern Counties?
Do 50% or more of plaintiffs or defendants in this district reside in Ventura, Santa Barbara, or San Luis Obispo counties?                         ~ Yes             ~ No
CV-71 (05/17)                                                                    CIVIL COVER SHEET                                                               Page 2 of 3
                Case 2:19-cv-01148-PA-AS Document 1-1 Filed 02/14/19 Page 3 of 3 Page ID #:53
                                           UNITED STATES DISTRICT COURT,CENTRAL DISTRICT OF CALIFORNIA
                                                                CIVIL COVER SHEET

 IX(a). IDENTICAL CASES: Has this action been previously filed in this court?                                                                  ~ NO                 ~ YES

         If yes,list case number(s):


 IX(b). RELATED CASES: Is this case related (as defined below) to any civil or criminal cases) previously filed in this court?
                                                                                                                                                     NO             ~ YES
         If yes, list case number(s):



         Civil cases are related when they (check all that apply):

                    A. Arise from the same or a closely related transaction, happening, or event;

                    B. Call for determination of the same or substantially related or similar questions of law and fact; or
                    C. For other reasons would entail substantial duplication of labor if heard by different judges.

         Note: That cases may involve the same patent, trademark, or copyright is not, in itself, sufficient to deem cases related.



         A civil forfeiture case and a criminal case are related when they (check all that apply):

                    A. Arise from the same or a closely related transaction, happening, or event;

                    B. Call for determination of the same or substantially related or similar questions of law and fact; or

                    C. Involve one or more defendants from the criminal case in common and would entail substantial duplication of
                    labor if heard by differentjudges.


X. SIGNATURE OF ATTORNEY
(ORSELF-REPRESENTED LITIGANT):                                                                                                      DATE: 2/8/2019

Notice to Counsel/Parties: The submission of this Civil Cover Sheet is required by Local Rule 3-1. This Form CV-71 and the information contained herein
neither replaces nor supplements the filing and service of pleadings or other papers as required bylaw,except as provided by local rules of court. For
more detailed instructions, see separate instruction sheet(CV-071 A).




Key to Statistical codes relating to Social Security Cases:

     Nature of Suit Code       Abbreviation                    Substantive Statement of Cause of Action
                                                   Ail claims for health insurance benefits (Medicare) under Title 18, Part A, of the Social Security Act, as amended. Also,
        861                       HIA              include claims by hospitals, skilled nursing facilities, etc., for certification as providers of services under the program.
                                                  (42 U.S.C. 1935FF(b))

        862                       BL               All claims for "Black Lung" benefits under Title 4, Part B, of the Federal Coal Mine Health and Safety Act of 1969.(30 U.S.Q.
                                                   923)

        863                                        All claims filed by insured workers for disability insurance benefits under Title 2 of the Social Security Act, as amended; plus
                                  DIWC
                                                   all claims filed for child's insurance benefits based on disability. (42 U.S.C.405 (g))

        863                                        All claims filed for widows or widowers insurance benefits based on disability underTitle 2 of the Social Security Act, as
                                  DIWW
                                                   a mended.(42 U.S.C. 405 (g))


        864                                        All claims for supplemental security income payments based upon disability filed under Title 16 of the Social Security Act, as
                                  SSID
                                                   a mended.

       865                        RSI              All claims for retirement(old age) and survivors benefits under Title 2 of the Social Security Act, as amended.
                                                  (42 U.S.C. 405 (g))




CV-71 (05/77)                                                                 CIVIL COVER SHEET                                                                   Page 3 of 3
